Citation Nr: 1044981	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-39 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating greater than 50 percent for 
posttraumatic stress disorder (PTSD) prior to October 31, 2008.

2.  Entitlement to a rating greater than 70 percent for 
posttraumatic stress disorder (PTSD), since October 31, 2008.  

3.  Entitlement to an effective date earlier than October 31, 
2008, for the grant of individual unemployability due to service-
connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than October 31, 
2008, for the assignment of a 70 percent rating for the service-
connected PTSD.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from April 2006, December 2008, and March 2009 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Atlanta, Georgia, and in San Juan, the 
Commonwealth of Puerto Rico.  The RO in Atlanta, Georgia, is 
currently handling the matter.

In his November 2007 substantive appeal (on VA Form 9), the 
Veteran requested a Travel Board hearing with a member of the 
Board.  In a May 2008 statement filed after his substantive 
appeal, the Veteran indicated that he does not want a hearing.  
Based upon this later document, the Board finds that the Veteran 
has withdrawn his earlier request for a hearing and will proceed 
with this appeal.  

The issues of entitlement to an effective date earlier than 
October 31, 2008, for the grant of a TDIU, and entitlement to an 
effective date earlier than October 31, 2008, for the assignment 
of a 70 percent rating for the service-connected PTSD (now rated 
at 100 percent as a result of this Board decision), are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by 
total occupational and social impairment.






CONCLUSION OF LAW

The criteria for a 100 percent disability rating for the 
Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate DCs identify the various disabilities.  The assignment 
of a particular DC is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC 
may be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a higher 
rating, the Board must consider which DC or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

The Board observes that an unappealed rating decision of August 
1996 granted service connection for the Veteran's PTSD.  While 
the Veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability rating 
is at issue, it is a present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran is in receipt of a 50 percent evaluation for his PTSD 
prior to October 31, 2008, and a 70 percent evaluation for his 
PTSD since October 31, 2008.  Both ratings have been established 
under DC 9411.  38 C.F.R. § 4.130.

Under the General Rating Formula for Mental Disorders, ratings of 
50, 70, and 100 percent ratings are warranted in the following 
circumstances:

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and, difficulty in 
establishing and maintaining effective work and social 
relationships. [50 percent]

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and, inability to 
establish and maintain effective relationships. [70 percent]

Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and, 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name. [100 percent]

38 C.F.R. § 4.130, DC 9411.

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In determining the appropriateness of the evaluation assigned to 
the Veteran's disability, the Global Assessment of Functioning 
(GAF) scores assigned by medical providers throughout the course 
of this appeal will be discussed.  Throughout his appeal, the 
Veteran's GAF scores have ranged from 40 to 55.  A GAF score of 
31 to 40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood.  See 
DSM-IV at 44-47.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  Id.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Id.  A GAF score is highly probative as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

The Board finds the symtomatology required for a 100 percent 
rating for the Veteran's PTSD is established by the evidence and 
will be applied to the entire rating period.  

In a January 2006 opinion, the Veteran's treating VA 
psychologist, Dr. Robert Gerardi, reported that the Veteran's 
"mental health status renders him incapable of successfully 
maintaining employment at present."  Dr. Gerardi stated that the 
Veteran is currently severely impaired by his mental disorders, 
and would likely require long-term treatment.  Dr. Gerardi 
indicated that the Veteran is socially withdrawn, in part due to 
his embarrassment over his flashbacks and his fear of how these 
flashbacks are perceived by others.  The Veteran becomes severely 
uncomfortable around large groups of people, and thus has pulled 
away from his family and friends.  Dr. Gerardi stated that the 
Veteran experiences chronic anxiety, particularly involving 
safety and security concerns.  The Veteran also experiences 
periodic outbursts of anger.  A GAF score of 44 was assigned.His 
affect and mood were described as abnormal, with depressed mood, 
both nearly continuous, affecting his ability to function 
independently.  His ability to communicate was described as 
grossly impaired and he had difficulty understanding complex 
commands.  

The March 2006 VA examiner determined that the Veteran has 
difficulty establishing and maintaining effective work/school and 
social relationships due to his PTSD.  The Veteran also has 
difficulty maintaining effective family role functioning because 
of his PTSD.  The VA examiner also determined that the Veteran 
has intermittent ability to perform recreation or leisurely 
pursuits due to his PTSD.  Outpatient treatment records recorded 
from November 2005 to February 2006 reveal similar complaints, 
findings, and slightly decreased GAF scores(40 - 41).  

The October 2008 VA examiner determined that the Veteran suffers 
from total occupational and social impairment due to his PTSD.  
He experienced intrusive dreams related to war traumas, he re-
experienced images of wartime events in response to visual cues 
four times each day; both experiences are described as severely 
intense.  He expressed angry outbursts, mostly verbal, but at 
times physical.  He was socially withdrawn and had decreased 
concentration with memory lapses.  These opinions, combined with 
the Veteran's relatively low GAF scores, indicates the Veteran's 
PTSD causes total occupational and social impairment.  For all of 
these reasons, the Board finds a 100 percent evaluation is 
warranted for the Veteran's PTSD.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claims.  This is so because the 
Board is taking action favorable to the Veteran by granting the 
claims on appeal in full (100%); a decision at this point poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

An evaluation of 100 percent for the Veteran's PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the earlier effective date 
claims can be properly adjudicated.  

The Board has determined that a timely Notice of Disagreement 
(NOD) dated in January 2009 has been submitted in response to the 
December 2008 rating decision that granted the Veteran's TDIU 
claim and increased the Veteran's service-connected PTSD to a 70 
percent disability rating, both claims effective on October 31, 
2008.  In response to the January 2009 NOD, the RO submitted 
another rating decision in March 2009.  The Veteran then 
submitted another timely NOD in June 2009.  Thus, the RO must 
respond to these timely NODs with a statement of the case (SOC) 
addressing the issues of entitlement to an effective date earlier 
than October 31, 2008, for the grant of a TDIU, and entitlement 
to an effective date earlier than October 31, 2008, for the 
assignment of a 70 percent rating (now rated as 100 percent 
disabling due to this Board decision) for the service-connected 
PTSD.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the Veteran's 
claims of 
entitlement to an effective date earlier 
than October 31, 2008, for the grant of a 
TDIU, and entitlement to an effective date 
earlier than October 31, 2008, for the 
assignment of a 70 percent rating (now 
rated as 100 percent disabling due to this 
Board decision) for the service-connected 
PTSD.  Advise the Veteran of the date on 
which the time allowed for perfecting a 
timely substantive appeal of these claims 
expires.  If the Veteran perfects his 
appeal by submitting a timely and adequate 
substantive appeal, then the RO should 
return the claims to the Board for the 
purpose of appellate disposition, if the 
claims remain denied.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


